
	

114 HR 1152 : IRS Email Transparency Act
U.S. House of Representatives
2015-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 1152
		IN THE SENATE OF THE UNITED STATES
		April 16, 2015Received; read twice and referred to the Committee on FinanceAN ACT
		To prohibit officers and employees of the Internal Revenue Service from using personal email
			 accounts to conduct official business.
	
	
 1.Short titleThis Act may be cited as the IRS Email Transparency Act. 2.IRS employees prohibited from using personal email accounts for official businessNo officer or employee of the Internal Revenue Service may use a personal email account to conduct any official business of the Government.
		
	Passed the House of Representatives April 15, 2015.Karen L. Haas,Clerk
